     Case 2:20-cv-00282 Document 9 Filed 11/17/20 Page 1 of 2 PageID #: 31



                       NITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


KEREEM RANDOLPH,

            Plaintiff,

v.                                     Civil Action No. 2:20-cv-00282

SOUTH CENTRAL REGIONAL JAIL, and
OFFICER MR. JOHNSON,

            Defendants.


                                    ORDER


            This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley for submission to the court of

his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).            On September

15, 2020, the magistrate judge entered his PF&R recommending

dismissal of South Central Regional Jail as a defendant,

pursuant to the court’s screening role under 28 U.S.C. §§

1915(e)(2)(B) and 1915A.       ECF No. 5.     Plaintiff has not filed

any objection to the PF&R.        See 28 U.S.C. § 636(b)(1) (party has

fourteen days from service of PF&R to file objections); see also

Fed. R. Civ. P. 6(d) (providing an additional three days where

service is made by mail).
   Case 2:20-cv-00282 Document 9 Filed 11/17/20 Page 2 of 2 PageID #: 32



          Plaintiff having not filed any objection to the PF&R,

it is ORDERED that the findings made in the PF&R of the

magistrate judge be, and they hereby are, adopted by the court

and incorporated herein.     It is further ORDERED that South

Central Regional Jail be, and it hereby is, dismissed.


          The Clerk is directed to transmit copies of this order

to all counsel of record, to any unrepresented parties, and to

the United States Magistrate Judge.


                                              ENTER: November 17, 2020




                                    2
